*249Opinion by
Cline, J.
At the trial the petitioner testified that he was a licensed ■customhouse broker, the entries herein haying been under his direction; that the entered values were the invoice values which he believed to be correct; that, in accordance with the practice lor many years, he thought he would be given an opportunity to amend if the appraiser disagreed with the entered values; and that when a new appraiser was appointed the practice was changed and no opportunity to amend was given. On the record presented the court held that there was no intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.